DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

This office action is responsive to the amendment filed on 9/27/2021.  Claims 1-20, 22 are presented for examination.  Independent claims 1, 10, 19 were amended.  Claim 21 was cancelled.

Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive.

The Applicant, with regard to claims 1, 10, 19, argues that Mullen fails to teach “a display boundary associated with a virtual two-dimensional screen that is included within a virtual environment, and wherein the virtual two-dimensional screen displays the first media content item within the virtual environment”.  The Examiner respectfully disagrees.
According to Mullen, Figure 10 illustrates a virtual television set having a two-dimensional virtual display area which corresponds to the virtual two-dimensional screen [0052].  Also, the two-dimensional virtual display area is set within a three-does teach “a display boundary associated with a virtual two-dimensional screen that is included within a virtual environment, and wherein the virtual two-dimensional screen displays the first media content item within the virtual environment”.

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 8, 10, 13, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamidi-Rad et al. (U.S. Patent Application 20180367835) in view of Mullen (U.S. Patent Application 20170277253).

In regards to claim 1, Hamidi-Rad teaches a computer-implemented method [Fig. 3; e.g. method, 0045-0046] for generating a virtual object [e.g. rendering additional information such as background information, subtitles, replacement/overlay of items, 0058, also see 0031, 0033-0034] in response to a trigger [Fig. 3; e.g. trigger, 0048, 0050], the method comprising:
receiving a first media content item [e.g. controller device receives audio/video content, 0010, 0046];
detecting an event trigger associated with the first media content item [Fig. 3; e.g. detecting a trigger such as metadata that is associated with the audio/video content, 0048, 0050]; 
generating at least a portion of a virtual representation of the first object [e.g. additional information such as a 3D object is rendered based on the trigger, 0058, also see 0031, 0033-0034]; and
displaying the first media content item and the at least a portion of the virtual representation of the first object on one or more displays associated with a user device [Fig. 4; e.g. presenting the additional information related to the detected event simultaneously with the displayed content on the display of the AR glasses in the augmented reality system, 0010, 0057].
Hamidi-Rad does not explicitly teach 
wherein the event trigger is activated when a first virtual representation of a first object crosses a display boundary associated with a virtual two-dimensional screen that is included within a virtual environment, and wherein the virtual two-dimensional screen displays the first media content item within the virtual environment;
generating at least a portion of a second virtual representation of the first object;
displaying the first media content item and, based on the display boundary, the at least a portion of the second virtual representation of the first object on the one or more displays associated with a user device.
However, Mullen teaches
wherein the event is activated [e.g. performing an animation of the virtual object, 0034] when a first virtual representation of a first object [e.g. virtual object, 0034] crosses a display boundary [Fig. 10; e.g. leaving the boundary, 0034] associated with a virtual two-dimensional screen [Fig. 10; e.g. two-dimensional virtual display area, 0052] that is included within a virtual environment [e.g. virtual environment, 0063], and wherein the virtual two-dimensional screen displays the first media content item [e.g. augmented reality video game
generating at least a portion of a second virtual representation of the first object [e.g. generate an animation of the virtual object such as an explosion of the virtual vehicle when the virtual vehicle leaves the boundary, 0034];
displaying the first media content item and, based on the display boundary, the at least a portion of the second virtual representation of the first object on the one or more displays associated with a user device [e.g. displaying the video game and the animation of the virtual object on the head-mounted display, 0034, 0036-0037].
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified Hamidi-Rad’s method with the features of
wherein the event is activated when a first virtual representation of a first object crosses a display boundary associated with a virtual two-dimensional screen that is included within a virtual environment, and wherein the virtual two-dimensional screen displays the first media content item within the virtual environment;
generating at least a portion of a second virtual representation of the first object;
displaying the first media content item and, based on the display boundary, the at least a portion of the second virtual representation of the first object on the one or more displays associated with a user device;
in the same conventional manner as taught by Mullen because Mullen provides a gameplay that increases the whimsical and festive nature of a game [0041].
Mullen does not explicitly teach the event trigger.
e.g. detecting a trigger such as metadata that is associated with the audio/video content, 0048, 0050].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Mullen’s event with Hamidi-Rad’s event trigger because Mullen already suggests a detection of a virtual collision of a virtual object when a virtual collision condition is met [0044].

In regards to claim 5, Hamidi-Rad teaches the computer-implemented method of claim 1, wherein the event trigger [e.g. trigger, 0048, 0050] includes a unique identifier (UID) [e.g. content identifier, 0050] that identifies a first characteristic [e.g. information related to the content (season and episode number), 0050] associated with the first object.

In regards to claim 6, Hamidi-Rad teaches the computer-implemented method of claim 5, wherein the first characteristic determines, at least in part, how the at least a portion of the second virtual representation of the first object is displayed [e.g. information related to the content is displayed or not displayed based on the user’s viewing history or user profile, 0050].

In regards to claim 8, Hamidi-Rad teaches the computer-implemented method of claim 1, further comprising:
receiving a selection of the first object [e.g. object within the content, 0011] via a controller [e.g. controller device
generating at least a portion of a virtual representation of a second object [e.g. replacement image, 0011] based on the selection; and
displaying the at least a portion of the virtual representation of the second object on the display [e.g. displaying the replacement image, 0011].

In regards to claim 10, the claim recites similar limitations as claim 1 but in the form of a non-transitory computer-readable medium including instructions that, when executed by a processor, cause the processor to perform the method of claim 1.  Furthermore, Hamidi-Rad teaches a non-transitory computer-readable medium [e.g. computer-readable media, 0018] including instructions [e.g. instructions, 0018] that, when executed by a processor [e.g. computer, 0018], cause the processor to perform the method of claim 1.  Therefore, the same rationale as claim 1 is applied.

In regards to claim 13, the claim recites similar limitations as claim 5.  Therefore, the same rationale as claim 5 is applied.

In regards to claim 14, the claim recites similar limitations as claim 6.  Therefore, the same rationale as claim 6 is applied.

In regards to claim 19, the claim recites similar limitations as claim 1, but in the form of a computing device, comprising a memory that includes a trigger generation engine; and a processor that is coupled to the memory.  Furthermore, Hamidi-Rad teaches a computing device [Fig. 1; e.g. AR interactive system, 0029], comprising a memory [e.g. storage device, 0010] that includes a trigger generation engine [e.g. user profiles and viewing history, 0010]; and a processor [e.g. processor, 0010] that is coupled to the memory.  Therefore, the same rationale as claim 1 is applied.









Claims 2, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamidi-Rad et al. (U.S. Patent Application 20180367835) in view of Mullen (U.S. Patent Application 20170277253) as applied to claims 1, 10 above, and further in view of Todorovic et al. (U.S. Patent Application 20180115807).

In regards to claim 2, Hamidi-Rad teaches the computer-implemented method of claim 1, wherein the event trigger [Fig. 3; e.g. trigger, 0048, 0050] is embedded as metadata [e.g. metadata, 0048, 0050] associated with the first media content item.
Hamidi-Rad as modified by Mullen does not explicitly teach metadata within a file associated with the at least a portion of the first virtual object (emphasis added).
However, Todorovic teaches metadata [e.g. metadata, 0061] within a file [e.g. video file, 0061] associated with the first media content item [e.g. parent video, 0061].
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the combination of Hamidi-Rad’s method and the teachings of Mullen with the features of metadata within a file associated with the first media content item in the same conventional manner as taught by Todorovic because media files such as video commonly contain metadata such as a timing schedule [0061].



In regards to claim 16, Hamidi-Rad teaches the non-transitory computer-readable medium of claim 10, further comprising embedding a second event trigger [Fig. 3; e.g. new trigger, 0048, 0050] as metadata [e.g. different metadata, 0048, 0050] associated with the at least a portion of the second virtual representation of the first object [e.g. additional information such as a 3D object, 0058, also see 0031, 0033-0034].
Hamidi-Rad as modified by Mullen does not explicitly teach metadata within a file associated with the at least a portion of the second virtual representation of the first object (emphasis added).
However, Todorovic teaches metadata [e.g. metadata, 0061] within a file [e.g. video file, 0061] associated with the at least a portion of the second virtual representation of the first object [e.g. child video clip, 0061].
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the combination of Hamidi-Rad’s method and the teachings of Mullen with the features of metadata within a file associated with the at least a portion of the second virtual representation of the first object in the same conventional manner as taught by Todorovic because media files such as video commonly contain metadata such as a timing schedule [0061].

Claims 3, 7, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamidi-Rad et al. (U.S. Patent Application 20180367835) in view of Mullen (U.S. Patent Application 20170277253) as applied to claims 1, 10 above, and further in view of Niemeyer et al. (U.S. Patent Application 20180288499).

In regards to claim 3, Hamidi-Rad teaches the computer-implemented method of claim 1, wherein the event trigger is included in the first media content item [e.g. trigger such as a metadata is included in the audio/video content, 0010, 0048, 0050].
Hamidi-Rad as modified by Mullen does not explicitly teach the computer-implemented method of claim 1, wherein the event trigger is encoded into a video frame included in the first media content item (emphasis added).
However, Niemeyer teaches the computer-implemented method of claim 1, wherein the event trigger [e.g. metadata, 0050] is encoded into a video frame [e.g. video frame, 0050] included in the first media content item [e.g. composited video stream, 0050].
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the combination of Hamidi-Rad’s method and the teachings of Mullen with the features of wherein the event trigger is encoded into a video frame included in the first media content item in the same conventional manner as taught by Niemeyer because media files such as video commonly contain a unique metadata for each video frame [0050].

In regards to claim 7, Hamidi-Rad as modified by Mullen does not explicitly teach the computer-implemented method of claim 1, wherein the event trigger includes a timestamp that identifies a first time at which the at least a portion of the second virtual representation of the first object is displayed.
e.g. metadata, 0050] includes a timestamp [e.g. time stamp, 0050] that identifies a first time at which the at least a portion of the second virtual representation of the first object is displayed [e.g. time stamp indicating when the video frame is displayed, 0050].
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the combination of Hamidi-Rad’s method and the teachings of Mullen with the features of wherein the event trigger includes a timestamp that identifies a first time at which the at least a portion of the first virtual object is displayed in the same conventional manner as taught by Niemeyer because media files such as video commonly contain a unique timestamp for each video frame [0050].

In regards to claim 12, the claim recites similar limitations as claim 3.  Therefore, the same rationale as claim 3 is applied.

In regards to claim 15, the claim recites similar limitations as claim 7.  Therefore, the same rationale as claim 7 is applied.

Claims 4, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamidi-Rad et al. (U.S. Patent Application 20180367835) in view of Mullen (U.S. Patent Application 20170277253) as applied to claim 1 above, and further in view of Tsunashima (U.S. Patent Application 20170372485).

In regards to claim 4, Hamidi-Rad as modified by Mullen does not explicitly teach the computer-implemented method of claim 1, further comprising:
predicting a first time when an object included in the first media content item is to intersect a screen on which the first media content item is displayed; and
generating the event trigger based on the first time.
However, Tsunashima teaches the computer-implemented method of claim 1, further comprising:
predicting a first time when an object included in the first media content item is to intersect a screen on which the first media content item is displayed [e.g. predicted time until an object goes outside the screen on which the moving image is displayed, 0035, 0069-0070]; and
generating the event trigger based on the first time [Fig. 3; e.g. a detection frame of an object is displayed based on the predicted time, 0069-0070, also see 0040].
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the combination of Hamidi-Rad’s method and the teachings of Mullen with the features of
predicting a first time when an object included in the first media content item is to intersect a screen on which the first media content item is displayed; and
generating the event trigger based on the first time
in the same conventional manner as taught by Tsunashima because Tsunashima provides a method for displaying detected objects within an image that is small and difficult to visually recognize [0039].

In regards to claim 20, the claim recites similar limitations as claim 4 with the addition of the memory further including a machine learning engine.  Furthermore, Hamidi-Rad teaches the memory [e.g. storage, 0057] further including a machine learning engine [e.g. monitoring terminal, 0059-0060].  Therefore, the same rationale as claim 4 is applied.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamidi-Rad et al. (U.S. Patent Application 20180367835) in view of Mullen (U.S. Patent Application 20170277253) as applied to claim 1 above, and further in view of Giraldi et al. (U.S. Patent Application 20170061694).

In regards to claim 9, Hamidi-Rad as modified by Mullen does not explicitly teach the computer-implemented method of claim 1, further comprising:
receiving a selection of the first object via a controller associated with the user device; and
displaying a second media content item on the display.
However, Giraldi teaches the computer-implemented method of claim 1, further comprising:
receiving a selection of the first object via a controller associated with the user device [Fig. 1A, 1B, 6; e.g. the computing device receives a selection of the user interface object via the input subsystem associated with the head mounted see-through display device
displaying a second media content item on the display [Fig. 1C; e.g. displaying a video on the display based on the selection of the user interface object, 0021].
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the combination of Hamidi-Rad’s method and the teachings of Mullen with the features of
receiving a selection of the first object via a controller associated with the user device; and
displaying a second media content item on the display
in the same conventional manner as taught by Giraldi because Giraldi provides a method for the user to control a computing device without having to provide user input to a user input mechanism that is directly tied to the computing device [0011].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamidi-Rad et al. (U.S. Patent Application 20180367835) in view of Mullen (U.S. Patent Application 20170277253) in view of Todorovic et al. (U.S. Patent Application 20180115807) as applied to claim 16 above, and further in view of Lee et al. (U.S. Patent Application 20120131043).

In regards to claim 17, Hamidi-Rad as modified by Mullen and Todorovic does not explicitly teach the non-transitory computer-readable medium of claim 16, further comprising:
determining that the at least a portion of the second virtual representation of the first object is to be removed from the one or more displays; and 
deleting the second event trigger.
However, Lee teaches the non-transitory computer-readable medium of claim 16, further comprising:
determining that the at least a portion of the second virtual representation of the first object is to be removed from the one or more displays [Fig. 25A, 25B; e.g. deleting an object of a video, 0403-0409]; and 
deleting the second event trigger [e.g. deleting the metadata corresponding to the object, 0403-0409].
Therefore, it would have been it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the combination of Hamidi-Rad’s method and the teachings of Mullen and Todorovic with the features of
determining that the at least a portion of the second virtual representation of the first object is to be removed from the one or more displays; and 
deleting the second event trigger
in the same conventional manner as taught by Lee because Lee provides a method for generating a new video containing at least one partial section in a manner of combining at least one metadata set on at least one partial section, thereby generating a video constructed with a specific part only in a simple manner without searching or playing an editing target video in direct [0427].

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamidi-Rad et al. (U.S. Patent Application 20180367835) in view of Mullen (U.S. Patent Application 20170277253) and Todorovic et al. (U.S. Patent Application 20180115807) as applied to claim 16, and further in view of Tsunashima (U.S. Patent Application 20170372485).

In regards to claim 18, Hamidi-Rad teaches the non-transitory computer-readable medium of claim 16, further comprising:
generating at least a portion of a virtual representation of a second object based on the second event trigger [e.g. renders the additional information such as another 3D object, 0058, also see 0031, 0033-0034]; and
displaying the at least a portion of a virtual representation of a second object on the display [e.g. displaying the additional information such as the other 3D object, 0058, also see 0031, 0033-0034].
Hamidi-Rad as modified by Mullen and Todorovic does not explicitly teach the non-transitory computer-readable medium of claim 16, further comprising:
determining that the at least a portion of a virtual representation of a second object is to intersect a virtual screen upon which the media content item is displayed.
However, Tsunashima teaches the computer-implemented method of claim 1, further comprising:
determining that at least a portion of a virtual representation of a second object is to intersect a virtual screen upon which the media content item is displayed [e.g. predicted time until an object goes outside the screen on which the moving image is displayed, 0035, 0069-0070].

determining that at least a portion of a virtual representation of a second object is to intersect a virtual screen upon which the media content item is displayed
in the same conventional manner as taught by Tsunashima because Tsunashima provides a method for displaying detected objects within an image that is small and difficult to visually recognize [0039].

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamidi-Rad et al. (U.S. Patent Application 20180367835) in view of Mullen (U.S. Patent Application 20170277253) as applied to claims 1, 10 above, and further in view of Ashman (U.S. Patent Application 20160163063).

In regards to claim 22, Hamidi-Rad as modified by Mullen does not explicitly teach the computer-implemented method of claim 1, wherein the second virtual representation of the first object is displayed on the one or more displays while the second virtual representation of the first object remains outside of the display boundary.
However, Ashman teaches the computer-implemented method of claim 1, wherein the second virtual representation of the first object [Fig. 1; e.g. VR object, 0022] is displayed on the one or more displays [e.g. HMD device, 0021] while the second virtual representation of the first object remains outside of the display boundary [Fig. 1; displaying the VR object outside of the VR window when the VR object moves out of the VR window, 0022].
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the combination of Hamidi-Rad’s method and the teachings of Mullen with the features of wherein the second virtual representation of the first object is displayed on the one or more displays while the second virtual representation of the first object remains outside of the display boundary in the same conventional manner as taught by Ashman because Ashman provides the user with a consistent and realistic illusion that the VR portal is a physical window into another universe or environment (i.e., a VR environment) [0003, 0005].

Conclusion















THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SHIN/Examiner, Art Unit 2612